United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 98-2524
                                 ___________

Duane L. Ivester,                        *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Jesse Calvin Lee; United States of       *
America; Drug Enforcement Agency;        *
Ironton City Police Department; Joseph *
Wilson, Chief of Police, Ironton Police *
Department; John Rueweler, Patrolman, * Appeal from the United States
Ironton Police Department; Victor        * District Court for the
Wilfong, Patrolman, Ironton Police       * Eastern District of Missouri.
Department; Johnny Matthews,             *      [UNPUBLISHED]
Patrolman, Ironton Police Department; *
Charles Helton, Patrolman, Ironton       *
Police Department; Iron County           *
Sheriff’s Department, in Official and    *
Individual Capacity,                     *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: December 2, 1998
                            Filed: January 4, 1999
                                ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

       Duane L. Ivester appeals from the district court&s1 adverse grant of summary
judgment, and also from the denial of his motion for reconsideration, in his civil suit
alleging an invalid forfeiture and Fourth Amendment violations. After careful review
of the record and the parties& briefs, we affirm for the reasons stated by the district
court. See 8th Cir. R. 47B. The motion to strike Ivester’s reply brief is denied as
moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -2-